DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 7th, 2022 has been entered.
 This action is in response to the amendments filed on Feb. 7th, 2022. A summary of this action:
Claims 1-21 have been presented for examination.
Claims 1-2, 8-9, 15-16 have been amended
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claim(s) 1, 6-8, 13-15, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Frei et al., “Solving Nonlinear Static Finite Element Problems”, Nov. 19th, 2013, COMSOL Blog posting , URL: www(dot)comsol(dot)com/blogs/solving-nonlinear-static-finite-element-problems/
Claim 2-3, 5, 9-10, 12, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al., “Solving Nonlinear Static Finite Element Problems”, Nov. 19th, 2013, COMSOL Blog posting , in view of Koren et al., “COMPUTATIONAL FLUID DYNAMICS UNSTRUCTURED MESH OPTIMIZATION FOR THE SIEMENS 4TH GENERATION DLE BURNER”, Master’s Thesis, KTH, Royal Institute of Technology, Oct. 2015
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al., “Solving Nonlinear Static Finite Element Problems”, Nov. 19th, 2013, COMSOL Blog posting in view of Zigh et al., “Computational Fluid Dynamics Best Practice Guidelines for Dry Cask Applications”, 2012 
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments 
Regarding the § 101 Rejection
The rejection is maintained, and has been updated below as necessitated by amendment. 

Applicant submits (Remarks, page 7): “Applicant submits that the amendments, based on the Examiner's suggested amendment, overcome the section 101 rejection for the reasons provided below. Applicant has amended the claims, as suggest by the examiner, to include the limitation of "simulating a physical system ... ".”

Examiner’s Response: 
	There was no suggestion by the Examiner for this, rather, as per the final rejection, page 3, this was merely the Examiner stating that the applicant’s argument relied on an improper importation of a limitation from the specification.
	See the § 101 rejection below for clarity.

Applicant’s submits (Remarks, page 8): “...Applicant submits that this conclusion is wrong because the claims are directed to a process of simulating a physical system so the process is integrated into a practical application which is the design of physical systems. This practical application is shown in, for example, figures SA and SB and described in the associated text (e.g., see paragraph 32); this description makes it clear that the claimed process is integrated into a practical application in the design of a physical system (such as a truck) and is not an abstract mental process...The method in the claim is linked to a technological field (the design of physical systems) and provides an improvement in this field.”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	The claimed invention is not directed towards the design of a physical system, nor to a process of designing a physical system, i.e. this is not claimed. 
	The claim does not specify the physical system, nor does the claim specify any specific steps in the design process of the physical system, e.g. the truck. The result of applying this claimed invention to a truck as argued is merely that there is a model of a truck that is simulated, i.e. should this be claimed this would be generally linking the use of the judicial exception to a field of use/technological environment.  
	See MPEP § 2106.04(d)(I): “The courts have also identified limitations that did not integrate a judicial exception into a practical application...Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)”
	See the rejection below for clarity. 

	As to the argued improvement: see MPEP §2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” 
	See ¶ 26: “In one embodiment, a Jacobian (or Hessian) function, J = aF , is specified for the au objective function. Because the solver has information about the Jacobian (gradient information) at various points of the simulation, convergence can be achieved at a faster rate...If the slope or the relaxation parameter is a large value, the iterations can generate potential solutions that overshoots which cause oscillations or a stall. However, applying a small slope relaxes the iterations, thus, improving a convergence for the simulation.”
	See MPEP §2106.05(a): “ That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.” –  the claim does not recite the subject matter in ¶ 26. 
	See MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception.” - ¶ 26 is merely describing an improvement in the judicial exception itself. The “design of the physical system” is not improved, based on the specification, as argued, but rather merely the “solver” for a math equation is improved – i.e. an improvement in the judicial exception itself. 

Applicant’s submits (Remarks, page 9): “The claims are also directed at improvements in the operation of the computer that performs the claimed method. The use of a stop condition with a determination of a stall condition improves the operation of the computer that performs the simulation because the computer will stop the simulation and indicate that the potential solution is a stall solution if the stall condition (e.g., an oscillation) occurs...”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	This claimed invention is not an invention for an improvement in the functioning of a computer, rather this is merely using the computer as a tool to implement the abstract idea (see MPEP § 2106.05(f). 
	To clarify, MPEP § 2106.05(a): “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool...” and see the examples listed in MPEP § 2106.05(a) for more clarification. 

Applicant’s submits (Remarks, page 9): “...These claim limitations add the use of a stop condition that includes a convergence criterion that is computed to be independent of mesh size (which is also novel) as described above to limit the claims to these "significantly more" features. Moreover, the claimed process generates a novel output that indicates that the solution is a stall solution if the stall condition (based on the oscillation) is detected...”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	See MPEP § 2106.05 [emphasis in the MPEP]: “As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter”
	See the rejection below for clarity for the newly amended subject matter. The claimed invention is directed towards an abstract idea without significantly more. 
	

Regarding the § 102 Rejection
The rejection is withdrawn, and new grounds of rejection are presented below based on newly cited prior art that more closely teaches the disclosed invention. 

Applicant’s submits (Remarks, page 7): “...These methods do include determining whether an iterative solution converges, but this reference does not describe the amended claims. For example, Zigh does not describe "wherein the stop condition includes a convergence criterion that is computed to be independent of mesh size...”

Examiner’s Response: 
	The Examiner respectfully disagrees 
	Under the BRI in view of the specification, this limitation is merely a property of using a convergence criterion based on the “a difference or an amount of change...between the calculated solution and a solution of a previous iteration (e.g., a pair of solutions)” wherein “In this case, the convergence condition is independent of F(U), or independent of a mesh size.” – instant specification, ¶¶ 27-28.
	E.g., Zigh, page 26, ¶ 1: “In addition to the residuals, the target variables also should be recorded. If these variables are constant or oscillate around a constant value, then the solution can be regarded as converged [the convergence condition independent of mesh size]. The same should be done for the integral balances of mass, momentum, and energy. Based on the behavior of the target variables and the integral balances, it can be decided which termination criterion [a stop condition including this convergence condition] for the residuals is sufficient”
	E.g. the below relied upon Frei reference – see the § 102 rejection.

 To clarify on the above BRI, see ¶¶ 18-20 in the instant specification for the “residual approach” which is “mesh size dependent”, in contrast to the disclosed method based on “a difference or an amount of change...”. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.	
	Claim 8 is directed towards the statutory category of an apparatus.
Claim 15 is directed towards the statutory category of an article of manufacture. 

Claims 8 and 15, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 
See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
simulating ...by calculating a potential new solution for a set of equations used to simulate a characteristic for a model ...
	determining a difference between the potential new solution and a previously calculated potential solution;
	...wherein the calculation of the new potential solution is performed iteratively and wherein the stop condition includes a convergence criterion that is computed to be independent of mesh size;

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	simulating a ...  by calculating a potential new solution for a set of equations used to simulate a characteristic for a model ...;
	determining a difference between the potential new solution and a previously calculated potential solution;
	determining if a stop condition is satisfied based on the difference, wherein the calculation of the new potential solution is performed iteratively until the stop condition is satisfied and wherein the stop condition includes a convergence criterion that is computed to be independent of mesh size;
	determining whether a stall condition exists based on an oscillation of a series of solutions;
	and generating an output to indicate the potential new solution as a steady state solution or a stall solution, 
in case of the stall condition, for the simulated characteristic ...according to the determining if the stop condition is satisfied. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer' s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675.”

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – “A computer-implemented method” 
Claim 8 – “A system, comprising: 	a memory storing instructions; one or more processors coupled to the memory, the one or more processors executing the instructions from the memory, the instructions causing the one or more processors to perform a method that comprises:”
Claim 15 – “A non-transitory computer-readable medium storing instructions for commanding one or more processors to perform a method, the method comprising:”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for simulating a physical system
modeling the physical system
... physical system ...

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – “A computer-implemented method” 
Claim 8 – “A system, comprising: 	a memory storing instructions; one or more processors coupled to the memory, the one or more processors executing the instructions from the memory, the instructions causing the one or more processors to perform a method that comprises:”
Claim 15 – “A non-transitory computer-readable medium storing instructions for commanding one or more processors to perform a method, the method comprising:”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for simulating a physical system
modeling the physical system
... physical system ...

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 2 recites that a part of the mental process is based on a math concept of “moving averages...”, wherein the mathematical concept is recited in such a generalized manner that it may be reasonably performed as part of the mental process. Claims 9 and 16 are rejected under similar rationales as they contain similar recitations. 
Claim 3 recites another part of the mental process. Claims 10 and 17 are rejected under similar rationales as they contain similar recitations. 
Claim 4 recites a part of the mathematical concept of using a “relaxation” method, wherein this is recited in such a generalized manner that it may be reasonably performed as part of the mental process. Claims 11 and 18 are rejected under similar rationales as they contain similar recitations. 
Claim 5 recites that a stopping criterion is independent of mesh size – this is merely part of the mental process, i.e. that the stopping criterion for the mental judgement is independent of the mesh size, and the mesh generation is merely an insignificant extra-solution activity (see MPEP § 2106.05(g)), i.e. selecting a particular data source or type of data to be manipulated, and this is furthermore a well-understood, routine, and conventional activity, i.e. in the instant specification ¶ 2 “The simulation of physical systems often employs a mesh which is used in a discretization method ( e.g. finite volume method) to provide outputs for the simulation...Mesh-based analysis techniques are used widely in the fields of...” and see the above citations, as well as the below citations for more evidence. Claims 12 and 19 are rejected under similar rationales as they contain similar recitations. 
Claim 6 recites field of use limitations for various types of analysis – these are also well-understood, routine, and conventional activities, i.e. see the instant specification ¶ 3 which describes conveys activities as part of “fields”, also see the other prior art cited above and below for additional evidence. Claims 13 and 20 are rejected under similar rationales as they contain similar recitations. 
Claim 7 recites that part of the mental process, “the stop condition”, is “independent of” a mathematical concept of “a residual of the solution”, wherein this mathematical concept is recited in such a generalized manner that it may be reasonably performed as part of the mental process. Claims 14 and 21 are rejected under similar rationales as they contain similar recitations. 

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 13-15, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frei et al., “Solving Nonlinear Static Finite Element Problems”, Nov. 19th, 2013, COMSOL Blog posting.

Regarding Claim 1
Frei teaches: 
	A computer-implemented method for simulating a physical system, the method comprising: (Frei, abstract: “Here, we begin an overview of the algorithms [for a computer] used for solving nonlinear static finite element problems”, e.g. of a “system of a spring attached to a rigid wall” (title of the first section) and wherein “Although it is more complicated to visualize, this is the same algorithm used to solve problems where is a vector, as is the case for typical nonlinear finite element problems.” (the third to last paragraph of the spring section) – i.e. the spring is an example of a physical system being simulated
to clarify on the computer: see the COMSOL Log File at the end of Frei, bullet point 2: “Line 2 reports that the software is calling the nonlinear system solver.”)
	simulating a physical system by calculating a potential new solution for a set of equations used to simulate a characteristic for a model modeling the physical system; (Frei, section “A system of a spring...”, ¶¶ 1-2: “...We are interested in finding the displacement of the end of the spring, where the force is applied. Just as we did earlier for  ..., we can now write the following function describing the balance of forces on the node for the nonlinear
finite element problem...” – i.e. ¶¶ 1-2 provide an example of a set of equations to be solved  
	wherein page 2, ¶ 1 teaches: “As you can see, we again start at an initial guess to the solution... , and evaluate the function... , as well as its derivative, . This gets us to the point . By examination, we see that this is not the solution, since . But if we continue to take Newton-Raphson iterations, as shown below, it becomes clear that we are approaching the solution to the problem.” – each iteration provides a potential solution, the latest iteration being the newest solution
	determining a difference between the potential new solution and a previously calculated potential solution; (Frei, see the table – there is a difference between the solutions determined – “i” is the iteration number, and then see the subtractions for the difference, and to clarify the paragraph describing the table: “After six iterations, we see here that the difference between successive values of ...as well as the absolute value of... is reduced to 0.001 or less”)

    PNG
    media_image1.png
    312
    424
    media_image1.png
    Greyscale

	determining if a stop condition is satisfied based on the difference, wherein the calculation of the new potential solution is performed iteratively until the stop condition is satisfied and wherein the stop condition includes a convergence criterion that is computed to be independent of mesh size; (Frei, see the table, then see the paragraph after the table: “After six Newton-Raphson iterations starting from , the solution has converged to within a tolerance of 0.001 [example usage of the stop condition]. When we solve nonlinear problems, we apply this algorithm until the solution was converged to within the desired tolerance [the stop condition]. There is a second termination criterion: that the solver should take no more than a specified number of iterations.”  - and see the “COMSOL Log File” at the end, wherein “Lines 7-13 report that six Newton-Raphson iterations were used to arrive at the converged solution. The first column reports the iteration number and the second reports the error estimate [the difference between iterations] used to define convergence. By default, the convergence criterion is 0.001. The third column shows that some damping was used for the first two steps, but steps 3-6 were undamped.”
	as to this being free of mesh size: a skilled person would have inferred this being independent of mesh size, as this is based on the “difference between successive values” resulting from the evaluation; 
to clarify on the claim interpretation: see ¶¶ 27-28 in the instant specification, which describes a similar such “difference or an amount of change, ..., between the calculated solution and a solution of a previous iteration (e.g., a pair of solutions).” wherein this is “independent of a mesh size.”, i.e. similar to Frei’s solution)
	determining whether a stall condition exists based on an oscillation of a series of solutions; (Frei, Case 3: “It is also clear by examination that unless we choose as starting point in the interval... the Newton-Raphson iterations will oscillate between iterations [between solutions in a series of solutions] outside of this interval.” – this is an example of a stall condition determination, i.e. in case 3 it is determined that, under some conditions, a stall condition will exists as the “iterations” [solutions] “oscillate”, as such the system stalls as it “fail[s] to find a solution” (¶ 2 of Case 3)
	and generating an output to indicate the potential new solution as a steady state solution or a stall solution, in case of the stall condition, for the simulated characteristic of the physical system according to the determining if the stop condition is satisfied.  (Frei, as cited above – an output is generated, i.e. see the “Log File” for an example of this which shows a table similar to the table reproduced above; and a skilled person would have inferred that this “Log File” would have been produced by COMSOL in both cases
	
Regarding Claim 6
Frei teaches: 
	The method of claim 1, wherein the simulation of the physical system includes at least one of a structural analysis, fluid analysis, thermal analysis, or aerodynamics analysis and the simulation includes a steady state simulation solving for a steady state for the simulation. (Frei, ¶ 2: “Consider the system shown below, of a spring that is attached to a rigid wall...” which is an example of a structural analysis, as to the steady state simulation: see the table in Frei’s first section: “After six iterations, we see here that the difference between successive values of ,and
, as well as the absolute value of , is reduced to 0.001 or less. After six Newton-Raphson iterations starting from , the solution has converged to within a tolerance of 0.001. When we solve nonlinear problems, we apply this algorithm until the solution was converged to within the desired tolerance [converged to the steady state]”

Regarding Claim 7
Frei teaches: 
	The method of claim 1, wherein the stop condition is independent of a residual of the solution. (Frei, as cited above, does not disclose the use of a residual, as such Frei’s stop condition is independent of a residual as the residual is not used – to clarify, see ¶ 18 in the instant specification for the “typical approach is to use a residual...”, and Frei is not using this “typical approach”)

Regarding Claim 8
	Claim 8 is rejected under a similar rationale as claim 1 above, wherein Zigh teaches:
	A system, comprising:	a memory storing instructions; one or more processors coupled to the memory, the one or more processors executing the instructions from the memory, the instructions causing the one or more processors to perform a method that comprises: (Frei, abstract: “Here, we begin an overview of the algorithms [for a computer] used for solving nonlinear static finite element problems”, e.g. of a “system of a spring attached to a rigid wall” (title of the first section) and wherein “Although it is more complicated to visualize, this is the same algorithm used to solve problems where is a vector, as is the case for typical nonlinear finite element problems.” (the third to last paragraph of the spring section) – i.e. the spring is an example of a physical system being simulated
to clarify on the computer: see the COMSOL Log File at the end of Frei, bullet point 2: “Line 2 reports that the software is calling the nonlinear system solver.”)

Regarding Claim 13.
Claim 13 is rejected under a similar rationale as claim 6 above. 

Regarding Claim 14.
Claim 14 is rejected under a similar rationale as claim 7 above. 

Regarding Claim 15.
Claim 15 is rejected under a similar rationale as claim 1 above, wherein Zigh teaches:
	A non-transitory computer-readable medium storing instructions for commanding one or more processors to perform a method, the method comprising: (Frei, abstract: “Here, we begin an overview of the algorithms [for a computer] used for solving nonlinear static finite element problems”, e.g. of a “system of a spring attached to a rigid wall” (title of the first section) and wherein “Although it is more complicated to visualize, this is the same algorithm used to solve problems where is a vector, as is the case for typical nonlinear finite element problems.” (the third to last paragraph of the spring section) – i.e. the spring is an example of a physical system being simulated
to clarify on the computer: see the COMSOL Log File at the end of Frei, bullet point 2: “Line 2 reports that the software is calling the nonlinear system solver.”)

Regarding Claim 20.
Claim 20 is rejected under a similar rationale as claim 6 above. 

Regarding Claim 21.
Claim 21 is rejected under a similar rationale as claim 7 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 5, 9-10, 12, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al., “Solving Nonlinear Static Finite Element Problems”, Nov. 19th, 2013, COMSOL Blog posting in view of Koren et al., “COMPUTATIONAL FLUID DYNAMICS UNSTRUCTURED MESH OPTIMIZATION FOR THE SIEMENS 4TH GENERATION DLE BURNER”, Master’s Thesis, KTH, Royal Institute of Technology, Oct. 2015

Regarding Claim 2
Frei does not explicitly teach: 
	The method of claim 1, wherein the stall condition is based on a series of moving averages that indicate the oscillation. 

Koren teaches: 
The method of claim 1, wherein the stall condition is based on a series of moving averages that indicate the oscillation. (Koren, § 3.2.1: “However, as already mentioned it is not always possible for some cases to converge to the final steady state solution [e.g., Frei’s convergence] due to physical or numerical unsteady behaviour. This unsteady behaviour results in oscillation of the solution field in the computational domain during convergence process. Oscillations are often of a local nature therefore a solution may still be valid in the stable parts of the domain. In fact even the unstable part is not necessarily incorrect. A legally unconverged solution may be used in some cases as a “snapshot” which can be treated as one of many possible solutions.”  - i.e. a stall condition based on “Oscillations” in the solutions 
then see Koren, § 3.2.1.1, ¶¶ 1-2: “To track the oscillations of velocity and methane mass fraction during convergence process a number of monitor points were allocated to specific parts of the domain. The idea was to keep the steady state convergence process until the oscillations statistically stabilize [stall]...To be able to grasp a trend from the oscillations and thereby to tell if the monitored values have statistically stabilized the oscillations have to be “smoothed” somehow. There exist many methods for reducing the effect of variation. In industry and financial calculations an often used technique is using moving average or sometimes called running average...On the basis of the equation (3.2) a simple MATLAB script was written in order to calculate the trends in the oscillations. The code can be found in Appendix.”, e.g. figure 22

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Frei on “Solving Nonlinear Static Finite Element Problems” (Frei, title)  with the teachings from Koren on “The idea was to keep the steady state convergence process until the oscillations statistically stabilize.” (Koren, § 3.2.1.1). The motivation to combine would have been that “This unsteady behaviour results in oscillation of the solution field in the computational domain during convergence process. Oscillations are often of a local nature therefore a solution may still be valid in the stable parts of the domain. In fact even the unstable part is not necessarily incorrect. A legally unconverged solution may be used in some cases as a “snapshot” which can be treated as one of many possible solutions.” (Koren, § 3.2.1), to clarify: “In this case the steady state solutions could still be useful if the frequency of the oscillations was the same or with other words if the oscillations were in phase. This way a “snapshot” of the steady state solution would still be valid for comparison.” (second to last paragraph of § 3.2.1.1)

Regarding Claim 3
Frei teaches: 
	The method of claim 2, wherein the convergence condition indicates the potential new solution has converged to a particular solution independent of a target solution. (Frei, see the table in the first section, and the description: “So finding the solution to a nonlinear problem is essentially identical to solving a linear problem, except that we take multiple Newton-Raphson steps to get to the solution. In fact, we could continue to take iterations and get arbitrarily close to the [target] solution, but this is not needed....” – i.e. the converged solution is not the target solution, but “close” to it, as such it is independent of the target solution; for claim interpretation see ¶¶17-18 of the instant specification, which is describing a similar process)

Regarding Claim 5
Frei teaches: 
	The method of claim 3, wherein the physical system is simulated by generating one or more meshes to represent the physical system and a stopping criterion for the simulation is independent of a size of the generated mesh. (Frei, ¶ 1: “Here, we begin an overview of the algorithms used for solving nonlinear static finite element problems” – and see the “COMSOL Log File” [example of a finite element solver] – the “finite element” denotes a finite number of elements in a mesh, i.e. a FEM solver generates a mesh to perform a simulation as a skilled person would have inferred 
	as to claim interpretation: ¶ 22: “Solver module 158 can be any type of solver, such as a finite element solver [e.g. Frei ¶ 1], having a mesh-size independent stopping criterion. [e.g., Frei as cited above for claim 1]”


Regarding Claim 9
	Claim 9 is rejected under a similar rationale as claim 2 above. 

Regarding Claim 10.
Claim 10 is rejected under a similar rationale as claim 3 above. 


Regarding Claim 12.
Claim 12 is rejected under a similar rationale as claim 5 above. 

Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 2 above. 

Regarding Claim 17.
Claim 17 is rejected under a similar rationale as claim 3 above. 


Regarding Claim 19.
Claim 19 is rejected under a similar rationale as claim 5 above. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al., “Solving Nonlinear Static Finite Element Problems”, Nov. 19th, 2013, COMSOL Blog posting in view of Zigh et al., “Computational Fluid Dynamics Best Practice Guidelines for Dry Cask Applications”, 2012 

Regarding Claim 4
Frei does not explicitly teach: 
	The method of claim 1, wherein the calculation of the new potential solution is performed iteratively using a relaxation method.

Zigh teaches:
The method of claim 1, wherein the calculation of the new potential solution is performed iteratively using a relaxation method.  (Zigh, § 3.3.5: “Careful selection and optimization of control parameters (such as damping and relaxation factors or time steps) may be needed in these cases to ensure that a converged solution can be found”, e.g. page 28 the first two bullet points”, e.g. § 3.4.1 ¶ 1 “The solution algorithms use numerous tuning parameters, such as artificial time steps, under-relaxation, etc., to improve convergence behavior and robustness of the code.”  - in other words, the calculations are performed using a “relaxation” method to “improve convergence behavior and robustness of the code”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Frei on “Solving Nonlinear Static Finite Element Problems” (Frei, title) with the teachings from Zigh on “optimization of control parameters (such as damping and relaxation factors or time steps)” (Zigh, § 3.3.5)  
The motivation to combine would have been that “Careful selection and optimization of control parameters (such as damping and relaxation factors or time steps) may be needed in these cases to ensure that a converged solution can be found.” (Zigh, § 3.3.5) – i.e., this ensures, by the selection/optimization, that the analysis converges. To clarify, see Zigh, pages 27-28: “For calculations proving difficult to converge, consider the following advice: ...Modify parameters controlling convergence (e.g., under relaxation parameters or the CFL number)...If the solution is heavily under-relaxed, increase relaxation factors at the end to see if the solution holds.”

Regarding Claim 11.
Claim 11 is rejected under a similar rationale as claim 4 above. 

Regarding Claim 18.
Claim 18 is rejected under a similar rationale as claim 4 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rao et al., US 2017/0185707 – see the abstract, see ¶¶ 25-27, see ¶¶30-32, ¶ 35, ¶ 38, and ¶ 43
In addition, see ¶ 60: “Further, C is independent of the physical characteristics of the problem being solved, independent of the mesh, and independent of the iterative solver methodology being used”
Bathe et al., “SOME PRACTICAL PROCEDURES FOR THE SOLUTION OF NONLINEAR FINITE ELEMENT EQUATIONS”, 1980 – see §4, include see equations 38-42
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147